
	
		II
		112th CONGRESS
		2d Session
		S. 3685
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. Akaka (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Indian Self-Determination and Education
		  Assistance Act to provide further self-governance by Indian tribes, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Department of the Interior Tribal Self-Governance Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—INDIAN SELF-DETERMINATION
					Sec. 101. Definitions; reporting and audit requirements;
				application of provisions.
					Sec. 102. Contracts by Secretary of Interior.
					Sec. 103. Administrative provisions.
					Sec. 104. Contract funding and indirect costs.
					Sec. 105. Contract or grant specifications.
					TITLE II—TRIBAL SELF-GOVERNANCE
					Sec. 201. Tribal self-governance.
					Sec. 202. Effect of certain provisions.
				
			IINDIAN
			 SELF-DETERMINATION
			101.Definitions;
			 reporting and audit requirements; application of provisions
				(a)DefinitionsSection
			 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b) is amended by striking subsection (j) and inserting the following:
					
						(j)self-determination
				contract means a contract entered into under title I (or a grant or
				cooperative agreement used under section 9) between a tribal organization and
				the appropriate Secretary for the planning, conduct, and administration of
				programs or services that are otherwise provided to Indian tribes and members
				of Indian tribes pursuant to Federal law, subject to the condition that, except
				as provided in section 105(a)(3), no contract entered into under title I (or
				grant or cooperative agreement used under section 9) shall be—
							(1)considered to be a
				procurement contract; or
							(2)except as provided
				in section 107(a)(1), subject to any Federal procurement law (including
				regulations);
							.
				(b)Reporting and
			 audit requirementsSection 5(b) of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450c(b)) is amended—
					(1)by striking
			 after completion of the project or undertaking referred to in the
			 preceding subsection of this section and inserting after the
			 retention period for the report that is submitted to the Secretary under
			 subsection (a); and
					(2)by adding at the
			 end the following: The retention period shall be defined in regulations
			 promulgated by the Secretary pursuant to section 414..
					(c)Application of
			 other provisionsSections 4, 5, 6, 7, 102(c), 104, 105(a)(1),
			 105(f), 110, and 111 of the Indian Self-Determination and Education Assistance
			 Act, as amended (25 U.S.C. 450 et seq.) (Public Law 93–638; 88 Stat. 2203) and
			 section 314 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959), apply to
			 compacts and funding agreements entered into under title IV.
				102.Contracts by
			 Secretary of InteriorSection
			 102 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450f) is amended—
				(1)in subsection
			 (c)(2), by striking economic enterprises and all that follows
			 through except that and inserting economic enterprises
			 (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)),
			 except that; and
				(2)by adding at the
			 end the following:
					
						(f)Good faith
				requirementSubject to section 202 of the Department of the
				Interior Tribal Self-Governance Act of 2012, in the negotiation of contracts
				and funding agreements, the Secretary shall—
							(1)at all times
				negotiate in good faith to maximize implementation of the self-determination
				policy; and
							(2)carry out this Act
				in a manner that maximizes the policy of tribal self-determination, in a manner
				consistent with the purposes specified in section 3.
							(g)Rule of
				constructionSubject to section 202 of the Department of the
				Interior Tribal Self-Governance Act of 2012, each provision of this Act and
				each provision of a contract or funding agreement shall be liberally construed
				for the benefit of the Indian tribe participating in self-determination, and
				any ambiguity shall be resolved in favor of the Indian
				tribe.
						.
				103.Administrative
			 provisionsSection 105 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j) is
			 amended—
				(1)in subsection (b),
			 in the first sentence, by striking pursuant to and all that
			 follows through of this Act and inserting pursuant to
			 sections 102 and 103; and
				(2)by adding at the
			 end the following:
					
						(p)Interpretation
				by secretaryExcept as otherwise provided by law (including
				section 202 of the Department of the Interior Tribal Self-Governance Act of
				2012), the Secretary shall interpret all Federal laws (including regulations)
				and Executive orders in a manner that facilitates, to the maximum extent
				practicable—
							(1)the inclusion in
				self-determination contracts and funding agreements of—
								(A)applicable
				programs, services, functions, and activities (or portions thereof); and
								(B)funds associated
				with those programs, services, functions, and activities;
								(2)the implementation
				of self-determination contracts and funding agreements; and
							(3)the achievement of
				tribal health
				objectives.
							.
				104.Contract
			 funding and indirect costsSection 106(a)(3) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450j–1(a)(3)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking , and and inserting ; and; and
					(B)in clause (ii), by
			 striking expense related to the overhead incurred and inserting
			 expense incurred by the governing body of the Indian tribe or tribal
			 organization and any overhead expense incurred;
					(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)In calculating the
				reimbursement rate for expenses described in subparagraph (A)(ii), not less
				than 50 percent of the expenses described in subparagraph (A)(ii) that are
				incurred by the governing body of an Indian tribe or tribal organization
				relating to a Federal program, function, service, or activity carried out
				pursuant to the contract shall be considered to be reasonable and
				allowable.
						.
				105.Contract or
			 grant specificationsSection
			 108 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450l) is amended—
				(1)in subsection
			 (a)(2), by inserting subject to subsections (a) and (b) of section
			 102, before contain; and
				(2)in subsection
			 (f)(2)(A)(ii) of the model agreement contained in subsection (c), by inserting
			 subject to subsections (a) and (b) of section 102 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450f),
			 before such other provisions.
				IITRIBAL
			 SELF-GOVERNANCE
			201.Tribal
			 self-governance
				(a)DefinitionsSection
			 401 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 458aa) is amended to read as follows:
					
						401.DefinitionsIn this title:
							(1)CompactThe
				term compact means a self-governance compact entered into under
				section 404.
							(2)Construction
				program; construction projectThe term construction
				program or construction project means a tribal undertaking
				relating to the administration, planning, environmental determination, design,
				construction, repair, improvement, or expansion of roads, bridges, buildings,
				structures, systems, or other facilities for purposes of housing, law
				enforcement, detention, sanitation, water supply, education, administration,
				community, health, irrigation, agriculture, conservation, flood control,
				transportation, or port facilities, or for other tribal purposes.
							(3)DepartmentThe
				term Department means the Department of the Interior.
							(4)Funding
				agreementThe term funding agreement means a funding
				agreement entered into under section 403.
							(5)Gross
				mismanagementThe term gross mismanagement means a
				significant violation, shown by a preponderance of the evidence, of a compact,
				funding agreement, or statutory or regulatory requirement applicable to Federal
				funds—
								(A)for a program
				administered by an Indian tribe; or
								(B)under a compact or
				funding agreement that results in a significant reduction of funds available
				for the programs assumed by an Indian tribe.
								(6)Inherent federal
				functionThe term inherent Federal function means a
				Federal function that may not legally be delegated to an Indian tribe.
							(7)ProgramThe
				term program means any program, function, service, or activity (or
				portion thereof) within the Department that is included in a funding
				agreement.
							(8)SecretaryThe
				term Secretary means the Secretary of the Interior.
							(9)Self-governanceThe
				term self-governance means the Tribal Self-Governance Program
				established under section 402.
							(10)Tribal
				shareThe term tribal share means the portion of all
				funds and resources of an Indian tribe that—
								(A)support any
				program within the Bureau of Indian Affairs, the Office of Special Trustee, or
				the Office of the Assistant Secretary for Indian Affairs; and
								(B)are not required
				by the Secretary for the performance of an inherent Federal
				function.
								.
				(b)EstablishmentSection
			 402 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 458bb) is amended to read as follows:
					
						402.Tribal
				Self-Governance Program
							(a)EstablishmentThe Secretary shall establish and carry out
				a program within the Department to be known as the Tribal Self-Governance
				Program.
							(b)Selection of
				Participating Indian Tribes
								(1)In
				general
									(A)EligibilityThe
				Secretary, acting through the Director of the Office of Self-Governance, may
				select up to 50 new Indian tribes per year from those eligible under subsection
				(c) to participate in self-governance.
									(B)Joint
				participationOn the request of each participating Indian tribe,
				two or more otherwise eligible Indian tribes may be treated as a single Indian
				tribe for the purpose of participating in self-governance.
									(2)Other authorized
				Indian tribe or tribal organizationIf an Indian tribe authorizes
				another Indian tribe or a tribal organization to plan for or carry out a
				program on its behalf under this title, the authorized Indian tribe or tribal
				organization shall have the rights and responsibilities of the authorizing
				Indian tribe (except as otherwise provided in the authorizing
				resolution).
								(3)Joint
				participationTwo or more Indian tribes that are not otherwise
				eligible under subsection (c) may be treated as a single Indian tribe for the
				purpose of participating in self-governance as a tribal organization if—
									(A)each Indian tribe
				so requests; and
									(B)the tribal
				organization itself, or at least one of the Indian tribes participating in the
				tribal organization, is eligible under subsection (c).
									(4)Tribal
				withdrawal from a tribal organization
									(A)In
				generalAn Indian tribe that withdraws from participation in a
				tribal organization, in whole or in part, shall be entitled to participate in
				self-governance if the Indian tribe is eligible under subsection (c).
									(B)Effect of
				withdrawalIf an Indian tribe withdraws from participation in a
				tribal organization, the Indian tribe shall be entitled to its tribal share of
				funds and resources supporting the programs that the Indian tribe is entitled
				to carry out under the compact and funding agreement of the Indian
				tribe.
									(C)Participation in
				self-governanceThe withdrawal of an Indian tribe from a tribal
				organization shall not affect the eligibility of the tribal organization to
				participate in self-governance on behalf of one or more other Indian tribes, if
				the tribal organization still qualifies under subsection (c).
									(D)Withdrawal
				process
										(i)In
				generalAn Indian tribe may, by tribal resolution, fully or
				partially withdraw its tribal share of any program in a funding agreement from
				a participating tribal organization.
										(ii)NotificationThe
				Indian tribe shall provide a copy of the tribal resolution described in clause
				(i) to the Secretary.
										(iii)Effective
				date
											(I)In
				generalA withdrawal under clause (i) shall become effective on
				the date that is specified in the tribal resolution and mutually agreed upon by
				the Secretary, the withdrawing Indian tribe, and the tribal organization that
				signed the compact and funding agreement on behalf of the withdrawing Indian
				tribe or tribal organization.
											(II)No specified
				dateIn the absence of a date specified in the resolution, the
				withdrawal shall become effective on—
												(aa)the
				earlier of—
													(AA)1 year after the
				date of submission of the request; and
													(BB)the date on which
				the funding agreement expires; or
													(bb)such date as may
				be mutually agreed upon by the Secretary, the withdrawing Indian tribe, and the
				tribal organization that signed the compact and funding agreement on behalf of
				the withdrawing Indian tribe or tribal organization.
												(E)Distribution of
				fundsIf an Indian tribe or tribal organization eligible to enter
				into a self-determination contract under title I or a compact or funding
				agreement under this title fully or partially withdraws from a participating
				tribal organization, the withdrawing Indian tribe—
										(i)may elect to enter
				into a self-determination contract or compact, in which case—
											(I)the withdrawing
				Indian tribe or tribal organization shall be entitled to its tribal share of
				unexpended funds and resources supporting the programs that the Indian tribe
				will be carrying out under its own self-determination contract or compact and
				funding agreement (calculated on the same basis as the funds were initially
				allocated to the funding agreement of the tribal organization); and
											(II)the funds
				referred to in subclause (I) shall be withdrawn by the Secretary from the
				funding agreement of the tribal organization and transferred to the withdrawing
				Indian tribe, on the condition that sections 102 and 105(i), as appropriate,
				shall apply to the withdrawing Indian tribe; or
											(ii)may elect not to
				enter into a self-determination contract or compact, in which case all
				unexpended funds and resources associated with the withdrawing Indian tribe’s
				returned programs (calculated on the same basis as the funds were initially
				allocated to the funding agreement of the tribal organization) shall be
				returned by the tribal organization to the Secretary for operation of the
				programs included in the withdrawal.
										(F)Return to mature
				contract statusIf an Indian tribe elects to operate all or some
				programs carried out under a compact or funding agreement under this title
				through a self-determination contract under title I, at the option of the
				Indian tribe, the resulting self-determination contract shall be a mature
				self-determination contract as long as the Indian tribe meets the requirements
				set forth in section 4(h).
									(c)EligibilityTo
				be eligible to participate in self-governance, an Indian tribe shall—
								(1)successfully
				complete the planning phase described in subsection (d);
								(2)request
				participation in self-governance by resolution or other official action by the
				tribal governing body; and
								(3)demonstrate, for
				the 3 fiscal years preceding the date on which the Indian tribe requests
				participation, financial stability and financial management capability as
				evidenced by the Indian tribe having no uncorrected significant and material
				audit exceptions in the required annual audit of its self-determination or
				self-governance agreements with any Federal agency.
								(d)Planning
				phase
								(1)In
				generalAn Indian tribe seeking to begin participation in
				self-governance shall complete a planning phase as provided in this
				subsection.
								(2)ActivitiesThe
				planning phase shall—
									(A)be conducted to
				the satisfaction of the Indian tribe; and
									(B)include—
										(i)legal and
				budgetary research; and
										(ii)internal tribal
				government planning, training, and organizational preparation.
										(e)Grants
								(1)In
				generalSubject to the availability of appropriations, an Indian
				tribe or tribal organization that meets the requirements of paragraphs (2) and
				(3) of subsection (c) shall be eligible for grants—
									(A)to plan for
				participation in self-governance; and
									(B)to negotiate the
				terms of participation by the Indian tribe or tribal organization in
				self-governance, as set forth in a compact and a funding agreement.
									(2)Receipt of grant
				not requiredReceipt of a grant under paragraph (1) shall not be
				a requirement of participation in
				self-governance.
								.
				(c)Funding
			 agreementsSection 403 of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 458cc) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)AuthorizationThe
				Secretary shall, on the request of any Indian tribe or tribal organization,
				enter into a written funding agreement with the governing body of the Indian
				tribe or the tribal organization in a manner consistent with—
								(1)the trust
				responsibility of the Federal Government, treaty obligations, and the
				government-to-government relationship between Indian tribes and the United
				States; and
								(2)subsection
				(b).
								;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking without regard to the
			 agency or office of the Bureau of Indian Affairs and inserting
			 the Office of the Assistant Secretary for Indian Affairs, and the Office
			 of the Special Trustee, without regard to the agency or office of that Bureau
			 or those Offices;
							(ii)in
			 subparagraph (B), by striking and;
							(iii)in subparagraph
			 (C), by inserting and after the semicolon at the end; and
							(iv)by
			 adding at the end the following:
								
									(D)any other
				programs, services, functions, or activities (or portions thereof) that are
				provided through the Bureau of Indian Affairs, the Office of the Assistant
				Secretary for Indian Affairs, or the Office of the Special Trustee with respect
				to which Indian tribes or Indians are primary or significant
				beneficiaries;
									;
							(B)in paragraph
			 (2)—
							(i)by
			 striking section 405(c) and inserting section
			 413(c); and
							(ii)by
			 inserting and after the semicolon at the end;
							(C)in paragraph (3),
			 by striking the semicolon at the end and inserting a period; and
						(D)by striking
			 paragraphs (4) through (9); and
						(3)by adding at the
			 end the following:
						
							(m)Other
				provisions
								(1)Excluded
				fundingA funding agreement shall not authorize an Indian tribe
				to plan, conduct, administer, or receive tribal share funding under any program
				that—
									(A)is provided under
				the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25
				U.S.C. 1801 et seq.); and
									(B)is provided for
				elementary and secondary schools under the formula developed under section 1127
				of the Education Amendments of 1978 (25 U.S.C. 2007).
									(2)Services,
				functions, and responsibilitiesA funding agreement shall
				specify—
									(A)the services to
				be provided under the funding agreement;
									(B)the functions to
				be performed under the funding agreement; and
									(C)the
				responsibilities of the Indian tribe and the Secretary under the funding
				agreement.
									(3)Base
				budgetA funding agreement shall, at the option of the Indian
				tribe, provide for a stable base budget specifying the recurring funds (which
				may include funds available under section 106(a)) to be transferred to the
				Indian tribe, for such period as the Indian tribe specifies in the funding
				agreement, subject to annual adjustment only to reflect changes in
				congressional appropriations.
								(4)No waiver of
				trust responsibilityA funding agreement shall prohibit the
				Secretary from waiving, modifying, or diminishing in any way the trust
				responsibility of the United States with respect to Indian tribes and
				individual Indians that exists under treaties, Executive orders, court
				decisions, and other laws.
								(n)AmendmentThe
				Secretary shall not revise, amend, or require additional terms in a new or
				subsequent funding agreement without the consent of the Indian tribe, unless
				such terms are required by Federal law.
							(o)Effective
				dateA funding agreement shall become effective on the date
				specified in the funding agreement.
							(p)Existing and
				subsequent funding agreements
								(1)Subsequent
				funding agreementsAbsent notification from an Indian tribe that
				the Indian tribe is withdrawing or retroceding the operation of one or more
				programs identified in a funding agreement, or unless otherwise agreed to by
				the parties to the funding agreement or by the nature of any noncontinuing
				program, service, function, or activity contained in a funding
				agreement—
									(A)a funding
				agreement shall remain in full force and effect until a subsequent funding
				agreement is executed, with funding paid annually for each fiscal year the
				agreement is in effect; and
									(B)the term of the
				subsequent funding agreement shall be retroactive to the end of the term of the
				preceding funding agreement for the purposes of calculating the amount of
				funding to which the Indian tribe is entitled.
									(2)DisputesDisputes
				over the implementation of paragraph (1)(A) shall be subject to section
				406(c).
								(3)Existing
				funding agreementsAn Indian tribe that was participating in
				self-governance under this title on the date of enactment of the Department of
				the Interior Tribal Self-Governance Act of 2012 shall have the option at any
				time after that date—
									(A)to retain its
				existing funding agreement (in whole or in part) to the extent that the
				provisions of that funding agreement are not directly contrary to any express
				provision of this title; or
									(B)to negotiate a
				new funding agreement in a manner consistent with this title.
									(4)Multiyear
				funding agreementsAn Indian tribe may, at the discretion of the
				Indian tribe, negotiate with the Secretary for a funding agreement with a term
				that exceeds 1
				year.
								.
					(d)General
			 revisionsTitle IV of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450aa et seq.) is amended by striking sections 404
			 through 408 and inserting the following:
					
						404.Compacts
							(a)In
				generalThe Secretary shall negotiate and enter into a written
				compact with each Indian tribe participating in self-governance in a manner
				consistent with the trust responsibility of the Federal Government, treaty
				obligations, and the government-to-government relationship between Indian
				tribes and the United States.
							(b)ContentsA
				compact under subsection (a) shall—
								(1)specify and affirm
				the general terms of the government-to-government relationship between the
				Indian tribe and the Secretary; and
								(2)include such terms
				as the parties intend shall control during the term of the compact.
								(c)AmendmentA
				compact under subsection (a) may be amended only by agreement of the
				parties.
							(d)Effective
				dateThe effective date of a compact under subsection (a) shall
				be—
								(1)the date of the
				execution of the compact by the parties; or
								(2)another date
				agreed upon by the parties.
								(e)DurationA
				compact under subsection (a) shall remain in effect—
								(1)for so long as
				permitted by Federal law; or
								(2)until termination
				by written agreement, retrocession, or reassumption.
								(f)Existing
				compactsAn Indian tribe participating in self-governance under
				this title, as in effect on the date of enactment of the Department of the
				Interior Tribal Self-Governance Act of 2012, shall have the option at any time
				after that date—
								(1)to retain its
				negotiated compact (in whole or in part) to the extent that the provisions of
				the compact are not directly contrary to any express provision of this title;
				or
								(2)to negotiate a new
				compact in a manner consistent with this title.
								405.General
				provisions
							(a)ApplicabilityAn
				Indian tribe and the Secretary shall include in any compact or funding
				agreement provisions that reflect the requirements of this title.
							(b)Conflicts of
				interestAn Indian tribe participating in self-governance shall
				ensure that internal measures are in place to address, pursuant to tribal law
				and procedures, conflicts of interest in the administration of programs.
							(c)Audits
								(1)Single agency
				audit actChapter 75 of title 31, United States Code, shall apply
				to a funding agreement under this title.
								(2)Cost
				principlesAn Indian tribe shall apply cost principles under the
				applicable Office of Management and Budget circular, except as modified
				by—
									(A)any provision of
				law, including section 106; or
									(B)any exemptions to
				applicable Office of Management and Budget circulars subsequently granted by
				the Office of Management and Budget.
									(3)Federal
				claimsAny claim by the Federal Government against an Indian
				tribe relating to funds received under a funding agreement based on any audit
				under this subsection shall be subject to section 106(f).
								(d)Redesign and
				consolidationExcept as provided in section 407, an Indian tribe
				may redesign or consolidate programs or reallocate funds for programs in any
				manner that the Indian tribe determines to be in the best interest of the
				Indian community being served, so long as that the redesign or consolidation
				does not have the effect of denying eligibility for services to population
				groups otherwise eligible to be served under applicable Federal law, except
				that, with respect to the reallocation, consolidation, and redesign of programs
				described in subsection (b)(2) or (c) of section 403, a joint agreement between
				the Secretary and the Indian tribe shall be required.
							(e)Retrocession
								(1)In
				generalAn Indian tribe may fully or partially retrocede to the
				Secretary any program under a compact or funding agreement.
								(2)Effective
				date
									(A)AgreementUnless
				an Indian tribe rescinds a request for retrocession under paragraph (1), the
				retrocession shall become effective on the date specified by the parties in the
				compact or funding agreement.
									(B)No
				agreementIn the absence of a specification of an effective date
				in the compact or funding agreement, the retrocession shall become effective
				on—
										(i)the earlier
				of—
											(I)1 year after the
				date on which the request is submitted; and
											(II)the date on which
				the funding agreement expires; or
											(ii)such date as may
				be mutually agreed upon by the Secretary and the Indian tribe.
										(f)NonduplicationA
				funding agreement shall provide that, for the period for which, and to the
				extent to which, funding is provided to an Indian tribe under this title, the
				Indian tribe—
								(1)shall not be
				entitled to contract with the Secretary for funds under section 102, except
				that the Indian tribe shall be eligible for new programs on the same basis as
				other Indian tribes; and
								(2)shall be
				responsible for the administration of programs in accordance with the compact
				or funding agreement.
								(g)Records
								(1)In
				generalUnless an Indian tribe specifies otherwise in the compact
				or funding agreement, records of an Indian tribe shall not be considered to be
				Federal records for purposes of chapter 5 of title 5, United States
				Code.
								(2)Recordkeeping
				systemAn Indian tribe shall—
									(A)maintain a
				recordkeeping system; and
									(B)on a notice period
				of not less than 30 days, provide the Secretary with reasonable access to the
				records to enable the Department to meet the requirements of sections 3101
				through 3106 of title 44, United States Code.
									406.Provisions
				relating to the secretary
							(a)Trust
				evaluationsA funding agreement shall include a provision to
				monitor the performance of trust functions by the Indian tribe through the
				annual trust evaluation.
							(b)Reassumption
								(1)In
				generalA compact or funding agreement shall include provisions
				for the Secretary to reassume a program and associated funding if there is a
				specific finding relating to that program of—
									(A)imminent jeopardy
				to a trust asset, natural resources, or public health and safety that—
										(i)is
				caused by an act or omission of the Indian tribe; and
										(ii)arises out of a
				failure to carry out the compact or funding agreement; or
										(B)gross
				mismanagement with respect to funds transferred to an Indian tribe under a
				compact or funding agreement, as determined by the Secretary in consultation
				with the Inspector General, as appropriate.
									(2)ProhibitionThe
				Secretary shall not reassume operation of a program, in whole or part,
				unless—
									(A)the Secretary
				first provides written notice and a hearing on the record to the Indian tribe;
				and
									(B)the Indian tribe
				does not take corrective action to remedy the mismanagement of the funds or
				programs, or the imminent jeopardy to a trust asset, natural resource, or
				public health and safety.
									(3)Exception
									(A)In
				generalNotwithstanding paragraph (2), the Secretary may, on
				written notice to the Indian tribe, immediately reassume operation of a program
				if—
										(i)the Secretary
				makes a finding of imminent and substantial jeopardy and irreparable harm to a
				trust asset, a natural resource, or the public health and safety caused by an
				act or omission of the Indian tribe; and
										(ii)the imminent and
				substantial jeopardy, and irreparable harm to the trust asset, natural
				resource, or public health and safety arises out of a failure by the Indian
				tribe to carry out the terms of an applicable compact or funding
				agreement.
										(B)ReassumptionIf
				the Secretary reassumes operation of a program under subparagraph (A), the
				Secretary shall provide the Indian tribe with a hearing on the record not later
				than 10 days after the date of reassumption.
									(c)Inability To
				agree on compact or funding agreement
								(1)Final
				offerIf the Secretary and a participating Indian tribe are
				unable to agree, in whole or in part, on the terms of a compact or funding
				agreement (including funding levels), the Indian tribe may submit a final offer
				to the Secretary.
								(2)DeterminationNot
				more than 60 days after the date of receipt of a final offer by the one or more
				officials designated pursuant to paragraph (4), the Secretary shall review and
				make a determination with respect to the final offer.
								(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length of time, as
				agreed upon by both the Indian tribe and the Secretary.
								(4)Designated
				officials
									(A)In
				generalThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the final offer described in
				paragraph (1).
									(B)No
				designationIf no official is designated, the Executive
				Secretariat of the Secretary shall be the designated official.
									(5)No timely
				determinationExcept as otherwise provided in section 202 of the
				Department of the Interior Tribal Self-Governance Act of 2012, if the Secretary
				fails to make a determination with respect to a final offer within the period
				specified in paragraph (2), the Secretary shall be deemed to have agreed to the
				offer.
								(6)Rejection of
				final offer
									(A)In
				generalIf the Secretary rejects a final offer (or one or more
				provisions or funding levels in a final offer), the Secretary shall—
										(i)provide timely
				written notification to the Indian tribe that contains a specific finding that
				clearly demonstrates, or that is supported by a controlling legal authority,
				that—
											(I)the amount of
				funds proposed in the final offer exceeds the applicable funding level as
				determined under section 106(a)(1);
											(II)the program that
				is the subject of the final offer is an inherent Federal function or is subject
				to the discretion of the Secretary under section 403(c);
											(III)the Indian tribe
				cannot carry out the program in a manner that would not result in significant
				danger or risk to the public health or safety, to natural resources, or to
				trust resources;
											(IV)the Indian tribe
				is not eligible to participate in self-governance under section 402(c);
											(V)the funding
				agreement would violate a Federal statute or regulation; or
											(VI)with respect to
				a program or portion of a program included in a final offer pursuant to section
				403(b)(2), the program or the portion of the program is not otherwise available
				to Indian tribes or Indians under section 102(a)(1)(E);
											(ii)provide technical
				assistance to overcome the objections stated in the notification required by
				clause (i);
										(iii)provide the
				Indian tribe with—
											(I)a hearing on the
				record with the right to engage in full discovery relevant to any issue raised
				in the matter; and
											(II)the opportunity
				for appeal on the objections raised (except that the Indian tribe may, in lieu
				of filing such appeal, directly proceed to initiate an action in a United
				States district court under section 110(a)); and
											(iv)provide the
				Indian tribe the option of entering into the severable portions of a final
				proposed compact or funding agreement (including a lesser funding amount, if
				any), that the Secretary did not reject, subject to any additional alterations
				necessary to conform the compact or funding agreement to the severed
				provisions.
										(B)Effect of
				exercising certain optionIf an Indian tribe exercises the option
				specified in subparagraph (A)(iv)—
										(i)the Indian tribe
				shall retain the right to appeal the rejection by the Secretary under this
				section; and
										(ii)clauses (i),
				(ii), and (iii) of subparagraph (A) shall apply only to the portion of the
				proposed final compact or funding agreement that was rejected by the
				Secretary.
										(d)Burden of
				proofIn any administrative action, hearing, or appeal or civil
				action brought under this section, the Secretary shall have the burden of
				proof—
								(1)of demonstrating, by a preponderance of the
				evidence, the validity of the grounds for a reassumption under subsection (b);
				and
								(2)of clearly
				demonstrating the validity of the grounds for rejecting a final offer made
				under subsection (c).
								(e)Good
				faith
								(1)In
				generalSubject to section 202 of the Department of the Interior
				Tribal Self-Governance Act of 2012, in the negotiation of compacts and funding
				agreements, the Secretary shall at all times negotiate in good faith to
				maximize implementation of the self-governance policy.
								(2)PolicySubject
				to section 202 of the Department of the Interior Tribal Self-Governance Act of
				2012, the Secretary shall carry out this title in a manner that maximizes the
				policy of tribal self-governance.
								(f)Savings
								(1)In
				generalTo the extent that programs carried out for the benefit
				of Indian tribes and tribal organizations under this title reduce the
				administrative or other responsibilities of the Secretary with respect to the
				operation of Indian programs and result in savings that have not otherwise been
				included in the amount of tribal shares and other funds determined under
				section 408(c), except for funding agreements entered into for programs under
				section 403(c), the Secretary shall make such savings available to the Indian
				tribes or tribal organizations for the provision of additional services to
				program beneficiaries in a manner equitable to directly served, contracted, and
				compacted programs.
								(2)Discretionary
				programs of special significanceFor any savings generated as a
				result of the assumption of a program by an Indian tribe under section 403(c),
				such savings shall be made available to that Indian tribe.
								(g)Trust
				responsibilityThe Secretary may not waive, modify, or diminish
				in any way the trust responsibility of the United States with respect to Indian
				tribes and individual Indians that exists under treaties, Executive orders,
				other laws, or court decisions.
							(h)DecisionmakerA
				decision that constitutes final agency action and relates to an appeal within
				the Department conducted under subsection (c)(4) may be made by—
								(1)an official of the
				Department who holds a position at a higher organizational level within the
				Department than the level of the departmental agency in which the decision that
				is the subject of the appeal was made; or
								(2)an administrative
				law judge.
								(i)Rules of
				constructionSubject to section 202 of the Department of the
				Interior Tribal Self-Governance Act of 2012, each provision of this title and
				each provision of a compact or funding agreement shall be liberally construed
				for the benefit of the Indian tribe participating in self-governance, and any
				ambiguity shall be resolved in favor of the Indian tribe.
							407.Construction
				programs and projects
							(a)In
				generalIndian tribes participating in tribal self-governance may
				carry out construction projects under this title.
							(b)Tribal option To
				carry out certain federal environmental activitiesIn carrying
				out a construction project under this title, an Indian tribe may, subject to
				the agreement of the Secretary, elect to assume some Federal responsibilities
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				the National Historic Preservation Act (16 U.S.C. 470 et seq.), and related
				provisions of law and regulations that would apply if the Secretary were to
				undertake a construction project, by adopting a resolution—
								(1)designating a
				certifying tribal officer to represent the Indian tribe and to assume the
				status of a responsible Federal official under those Acts or regulations;
				and
								(2)accepting the
				jurisdiction of the United States courts for the purpose of enforcing the
				responsibilities of the certifying tribal officer assuming the status of a
				responsible Federal official under those Acts or regulations.
								(c)Savings
				clauseNotwithstanding subsection (b), nothing in this section
				authorizes the Secretary to include in any compact or funding agreement duties
				of the Secretary under the National Environmental Policy Act (42 U.S.C. 4321 et
				seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), and
				other related provisions of law that are inherent Federal functions.
							(d)Codes and
				standardsIn carrying out a construction project under this
				title, an Indian tribe shall—
								(1)adhere to
				applicable Federal, State, local, and tribal building codes, architectural and
				engineering standards, and applicable Federal guidelines regarding design,
				space, and operational standards, appropriate for the particular project;
				and
								(2)use only
				architects and engineers who—
									(A)are licensed to
				practice in the State in which the facility will be built; and
									(B)certify
				that—
										(i)they are qualified
				to perform the work required by the specific construction involved; and
										(ii)upon completion
				of design, the plans and specifications meet or exceed the applicable
				construction and safety codes.
										(e)Tribal
				accountability
								(1)In
				generalIn carrying out a construction project under this title,
				an Indian tribe shall assume responsibility for the successful completion of
				the construction project and of a facility that is usable for the purpose for
				which the Indian tribe received funding.
								(2)RequirementsFor
				each construction project carried out by an Indian tribe under this title, the
				Indian tribe and the Secretary shall negotiate a provision to be included in
				the funding agreement that identifies—
									(A)the approximate
				start and completion dates for the project, which may extend over a period of
				one or more years;
									(B)a general
				description of the project, including the scope of work, references to design
				criteria, and other terms and conditions;
									(C)the
				responsibilities of the Indian tribe and the Secretary for the project;
									(D)how
				project-related environmental considerations will be addressed;
									(E)the amount of
				funds provided for the project;
									(F)the obligations of
				the Indian tribe to comply with the codes referenced in subsection (c)(1) and
				applicable Federal laws and regulations;
									(G)the agreement of
				the parties over who will bear any additional costs necessary to meet changes
				in scope, or errors or omissions in design and construction; and
									(H)the agreement of
				the Secretary to issue a certificate of occupancy, if requested by the Indian
				tribe, based upon the review and verification by the Secretary, to the
				satisfaction of the Secretary, that the Indian tribe has secured upon
				completion the review and approval of the plans and specifications, sufficiency
				of design, life safety, and code compliance by qualified, licensed, and
				independent architects and engineers.
									(f)Funding
								(1)In
				generalSubject to section 202 of the Department of the Interior
				Tribal Self-Governance Act of 2012, funding appropriated for construction
				projects carried out under this title shall be included in funding agreements
				as annual or semiannual advance payments at the option of the Indian
				tribe.
								(2)Advance
				paymentsSubject to section 202 of the Department of the Interior
				Tribal Self-Governance Act of 2012, the Secretary shall include all associated
				project contingency funds with each advance payment, and the Indian tribe shall
				be responsible for the management of such contingency funds.
								(g)NegotiationsAt
				the option of the Indian tribe, construction project funding proposals shall be
				negotiated pursuant to the statutory process in section 105, and any resulting
				construction project agreement shall be incorporated into the funding agreement
				as addenda.
							(h)Federal review
				and verification
								(1)In
				generalOn a schedule negotiated by the Secretary and the Indian
				tribe—
									(A)the Secretary
				shall review and verify, to the satisfaction of the Secretary, that project
				planning and design documents prepared by the Indian tribe in advance of
				initial construction are in conformity with the obligations of the Indian tribe
				under subsection (c); and
									(B)before the project
				planning and design documents are implemented, the Secretary shall review and
				verify to the satisfaction of the Secretary that subsequent document amendments
				which result in a significant change in construction are in conformity with the
				obligations of the Indian tribe under subsection (c).
									(2)ReportsThe
				Indian tribe shall provide the Secretary with project progress and financial
				reports not less than semiannually.
								(3)Oversight
				visitsThe Secretary may conduct onsite project oversight visits
				semiannually or on an alternate schedule agreed to by the Secretary and the
				Indian tribe.
								(i)Application of
				other lawsUnless otherwise agreed to by the Indian tribe and
				except as otherwise provided in this Act, no provision of the Office of Federal
				Procurement Policy Act (41 U.S.C. 401 et seq.), the Federal Acquisition
				Regulations issued pursuant to that Act, or any other law or regulation
				pertaining to Federal procurement (including Executive orders) shall apply to
				any construction program or project carried out under this title.
							(j)Future
				fundingSubject to section 202 of the Department of the Interior
				Tribal Self-Governance Act of 2012, upon completion of a facility constructed
				under this title, the Secretary shall include the facility among those eligible
				for annual operation and maintenance funding support comparable to that
				provided for similar facilities funded by the Department as annual
				appropriations are available and to the extent that the facility size and
				complexity and other factors do not exceed the funding formula criteria for
				comparable buildings.
							408.Payment
							(a)In
				generalAt the request of the governing body of an Indian tribe
				and under the terms of an applicable funding agreement, the Secretary shall
				provide funding to the Indian tribe to carry out the funding agreement.
							(b)Advance annual
				paymentAt the option of the Indian tribe, a funding agreement
				shall provide for an advance annual payment to an Indian tribe.
							(c)Amount
								(1)In
				generalSubject to subsection (e) and sections 403 and 405, the
				Secretary shall provide funds to the Indian tribe under a funding agreement for
				programs in an amount that is equal to the amount that the Indian tribe would
				have been entitled to receive under contracts and grants under this Act
				(including amounts for direct program and contract support costs and, in
				addition, any funds that are specifically or functionally related to the
				provision by the Secretary of services and benefits to the Indian tribe or its
				members) without regard to the organization level within the Department at
				which the programs are carried out.
								(2)Savings
				clauseNothing in this section reduces programs, services, or
				funds of, or provided to, another Indian tribe.
								(d)Timing
								(1)In
				generalPursuant to the terms of any compact or funding agreement
				entered into under this title, the Secretary shall transfer to the Indian tribe
				all funds provided for in the funding agreement, pursuant to subsection (c),
				and provide funding for periods covered by joint resolution adopted by Congress
				making continuing appropriations, to the extent permitted by such
				resolution.
								(2)TransfersNot
				later than 1 year after the date of enactment of the Department of the Interior
				Tribal Self-Governance Act of 2012, in any instance in which a funding
				agreement requires an annual transfer of funding to be made at the beginning of
				a fiscal year or requires semiannual or other periodic transfers of funding to
				be made commencing at the beginning of a fiscal year, the first such transfer
				shall be made not later than 10 days after the apportionment of such funds by
				the Office of Management and Budget to the Department, unless the funding
				agreement provides otherwise.
								(e)AvailabilityFunds
				for trust services to individual Indians shall be available under a funding
				agreement only to the extent that the same services that would have been
				provided by the Secretary are provided to individual Indians by the Indian
				tribe.
							(f)Multiyear
				fundingA funding agreement may provide for multiyear
				funding.
							(g)Limitations on
				authority of the secretaryThe Secretary shall not—
								(1)fail to transfer
				to an Indian tribe its full share of any central, headquarters, regional, area,
				or service unit office or other funds due under this title for programs
				eligible under paragraph (1) or (2) of section 403(b), except as required by
				Federal law;
								(2)withhold any
				portion of such funds for transfer over a period of years; or
								(3)reduce the amount
				of funds required under this title—
									(A)to make funding
				available for self-governance monitoring or administration by the
				Secretary;
									(B)in subsequent
				years, except as necessary as a result of—
										(i)a
				reduction in appropriations from the previous fiscal year for the program to be
				included in a compact or funding agreement;
										(ii)a
				congressional directive in legislation or an accompanying report;
										(iii)a tribal
				authorization;
										(iv)a
				change in the amount of pass-through funds subject to the terms of the funding
				agreement; or
										(v)completion of an
				activity under a program for which the funds were provided;
										(C)to pay for Federal
				functions, including—
										(i)Federal pay
				costs;
										(ii)Federal employee
				retirement benefits;
										(iii)automated data
				processing;
										(iv)technical
				assistance; and
										(v)monitoring of
				activities under this title; or
										(D)to pay for costs
				of Federal personnel displaced by self-determination contracts under this Act
				or self-governance under this title.
									(h)Federal
				resourcesIf an Indian tribe elects to carry out a compact or
				funding agreement with the use of Federal personnel, Federal supplies
				(including supplies available from Federal warehouse facilities), Federal
				supply sources (including lodging, airline transportation, and other means of
				transportation, including the use of interagency motor pool vehicles), or other
				Federal resources (including supplies, services, and resources available to the
				Secretary under any procurement contracts in which the Department is eligible
				to participate), the Secretary shall, as soon as practicable, acquire and
				transfer such personnel, supplies, or resources to the Indian tribe under this
				title.
							(i)Prompt payment
				actChapter 39 of title 31, United States Code, shall apply to
				the transfer of funds due under a compact or funding agreement authorized under
				this title.
							(j)Interest or
				other income
								(1)In
				generalAn Indian tribe may retain interest or income earned on
				any funds paid under a compact or funding agreement to carry out governmental
				purposes.
								(2)No effect on
				other amountsThe retention of interest or income under paragraph
				(1) shall not diminish the amount of funds an Indian tribe is entitled to
				receive under a funding agreement in the year the interest or income is earned
				or in any subsequent fiscal year.
								(3)Investment
				standardFunds transferred under this title shall be managed by
				the Indian tribe using the prudent investment standard, provided that the
				Secretary shall not be liable for any investment losses of funds managed by the
				Indian tribe that are not otherwise guaranteed or insured by the Federal
				Government.
								(k)Carryover of
				funds
								(1)In
				generalNotwithstanding any provision of an appropriations Act,
				all funds paid to an Indian tribe in accordance with a compact or funding
				agreement shall remain available until expended.
								(2)Effect of
				carryoverIf an Indian tribe elects to carry over funding from 1
				year to the next, the carryover shall not diminish the amount of funds the
				Indian tribe is entitled to receive under a funding agreement in that fiscal
				year or any subsequent fiscal year.
								(l)Limitation of
				costs
								(1)In
				generalAn Indian tribe shall not be obligated to continue
				performance that requires an expenditure of funds in excess of the amount of
				funds transferred under a compact or funding agreement.
								(2)Notice of
				insufficiencyIf at any time the Indian tribe has reason to
				believe that the total amount provided for a specific activity under a compact
				or funding agreement is insufficient, the Indian tribe shall provide reasonable
				notice of such insufficiency to the Secretary.
								(3)Suspension of
				performanceIf, after notice under paragraph (2), the Secretary
				does not increase the amount of funds transferred under the funding agreement,
				the Indian tribe may suspend performance of the activity until such time as
				additional funds are transferred.
								(4)Savings
				clauseNothing in this section reduces any programs, services, or
				funds of, or provided to, another Indian tribe.
								(m)Distribution of
				fundsThe Office of Self-Governance shall be responsible for
				distribution of all Bureau of Indian Affairs funds provided under this title
				unless otherwise agreed by the parties to an applicable funding
				agreement.
							(n)ApplicabilitySection
				202 of the Department of the Interior Tribal Self-Governance Act of 2012
				applies to subsections (a) through (m).
							409.Facilitation
							(a)In
				generalExcept as otherwise provided by law (including section
				202 of the Department of the Interior Tribal Self-Governance Act of 2012), the
				Secretary shall interpret each Federal law and regulation in a manner that
				facilitates—
								(1)the inclusion of
				programs in funding agreements; and
								(2)the implementation
				of funding agreements.
								(b)Regulation
				waiver
								(1)RequestAn
				Indian tribe may submit to the Secretary a written request for a waiver of
				applicability of a Federal regulation, including—
									(A)an identification
				of the specific text in the regulation sought to be waived; and
									(B)the basis for the
				request.
									(2)Determination by
				the secretaryNot later than 120 days after receipt by the
				Secretary and the designated officials under paragraph (4) of a request under
				paragraph (1), the Secretary shall approve or deny the requested waiver in
				writing to the Indian tribe.
								(3)ExtensionsThe
				deadline described in paragraph (2) may be extended for any length of time, as
				agreed upon by both the Indian tribe and the Secretary.
								(4)Designated
				officialsThe Secretary shall designate one or more appropriate
				officials in the Department to receive a copy of the waiver request described
				in paragraph (1).
								(5)Grounds for
				denialThe Secretary may deny a request under paragraph
				(1)—
									(A)for a program
				eligible under paragraph (1) or (2) of section 403(b), only upon a specific
				finding by the Secretary that the identified text in the regulation may not be
				waived because such a waiver is prohibited by Federal law; and
									(B)for a program
				eligible under section 403(c), upon a specific finding by the Secretary that
				the waiver is prohibited by Federal law or is inconsistent with the express
				provisions of the funding agreement.
									(6)Failure to make
				determinationIf the Secretary fails to approve or deny a waiver
				request within the period required under paragraph (2), the Secretary shall be
				deemed to have approved the request.
								(7)FinalityA
				decision of the Secretary under this section shall be final for the
				Department.
								410.DisclaimersNothing in this title expands or alters any
				statutory authority of the Secretary in a manner that authorizes the Secretary
				to enter into any agreement under section 403—
							(1)with respect to an
				inherent Federal function;
							(2)in a case in which
				the law establishing a program explicitly prohibits the type of participation
				sought by the Indian tribe (without regard to whether one or more Indian tribes
				are identified in the authorizing law); or
							(3)that limits or
				reduces in any way the services, contracts, or funds that any other Indian
				tribe or tribal organization is eligible to receive under section 102 or any
				other applicable Federal law.
							411.Discretionary
				application of other sections
							(a)In
				generalExcept as otherwise provided in section 101(c), at the
				option of a participating Indian tribe or Indian tribes, any of the provisions
				of title I may be incorporated in any compact or funding agreement under this
				title.
							(b)EffectEach
				incorporated provision under subsection (a) shall—
								(1)have the same
				force and effect as if set out in full in this title;
								(2)supplement or
				replace any related provision in this title; and
								(3)apply to any
				agency otherwise governed by this title.
								(c)Effective
				dateIf an Indian tribe requests incorporation at the negotiation
				stage of a compact or funding agreement, the incorporation shall—
								(1)be effective
				immediately; and
								(2)control the
				negotiation and resulting compact and funding agreement.
								412.Annual Budget
				listThe Secretary shall list,
				in the annual budget request submitted to Congress under section 1105 of title
				31, United States Code, any funds proposed to be included in funding agreements
				authorized under this Act.
						413.Reports
							(a)In
				general
								(1)RequirementOn
				January 1 of each year, the Secretary shall submit to Congress a report
				regarding the administration of this title.
								(2)AnalysisAny
				Indian tribe may submit to the Office of Self-Governance and to the appropriate
				Committees of Congress a detailed annual analysis of unmet tribal needs for
				funding agreements under this title.
								(b)ContentsThe
				report under subsection (a)(1) shall—
								(1)be compiled from
				information contained in funding agreements, annual audit reports, and data of
				the Secretary regarding the disposition of Federal funds;
								(2)identify—
									(A)the relative costs
				and benefits of self-governance;
									(B)with
				particularity, all funds that are specifically or functionally related to the
				provision by the Secretary of services and benefits to self-governance Indian
				tribes and members of Indian tribes;
									(C)the funds
				transferred to each Indian tribe and the corresponding reduction in the Federal
				employees and workload; and
									(D)the funding
				formula for individual tribal shares of all Central Office funds, together with
				the comments of affected Indian tribes, developed under subsection (d);
									(3)before being
				submitted to Congress, be distributed to the Indian tribes for comment (with a
				comment period of no less than 30 days);
								(4)include the
				separate views and comments of each Indian tribe or tribal organization;
				and
								(5)include a list
				of—
									(A)all such programs
				that the Secretary determines, in consultation with Indian tribes participating
				in self-governance, are eligible for negotiation to be included in a funding
				agreement at the request of a participating Indian tribe; and
									(B)all such programs
				which Indian tribes have formally requested to include in a funding agreement
				under section 403(c) due to the special geographic, historical, or cultural
				significance of the program to the Indian tribe, indicating whether each
				request was granted or denied, and stating the grounds for any denial.
									(c)Report on
				non-BIA, non-OST programs
								(1)In
				generalIn order to optimize opportunities for including
				non-Bureau of Indian Affairs and non-Office of Special Trustee programs in
				agreements with Indian tribes participating in self-governance under this
				title, the Secretary shall review all programs administered by the Department,
				other than through the Bureau of Indian Affairs or Office of the Special
				Trustee, without regard to the agency or office concerned.
								(2)Programmatic
				targetsThe Secretary shall establish programmatic targets, after
				consultation with Indian tribes participating in self-governance, to encourage
				bureaus of the Department to ensure that an appropriate portion of those
				programs are available to be included in funding agreements.
								(3)PublicationThe
				lists under subsection (b)(5) and targets under paragraph (2) shall be
				published in the Federal Register and made available to any Indian tribe
				participating in self-governance.
								(4)Annual
				review
									(A)In
				generalThe Secretary shall annually review and publish in the
				Federal Register, after consultation with Indian tribes participating in
				self-governance, revised lists and programmatic targets.
									(B)ContentsIn
				preparing the revised lists and programmatic targets, the Secretary shall
				consider all programs that were eligible for contracting in the original list
				published in the Federal Register in 1995, except for programs specifically
				determined not to be contractible as a matter of law.
									(d)Report on
				central office fundsNot later than January 1, 2013, the
				Secretary shall, in consultation with Indian tribes, develop a funding formula
				to determine the individual tribal share of funds controlled by the Central
				Office of the Bureau of Indian Affairs and the Office of the Special Trustee
				for inclusion in the compacts.
							414.Regulations
							(a)In
				general
								(1)PromulgationNot
				later than 90 days after the date of enactment of the Department of the
				Interior Tribal Self-Governance Act of 2012, the Secretary shall initiate
				procedures under subchapter III of chapter 5 of title 5, United States Code, to
				negotiate and promulgate such regulations as are necessary to carry out this
				title.
								(2)Publication of
				proposed regulationsProposed regulations to implement this title
				shall be published in the Federal Register not later than 21 months after the
				date of enactment of the Department of the Interior Tribal Self-Governance Act
				of 2012.
								(3)Expiration of
				authorityThe authority to promulgate regulations under paragraph
				(1) shall expire on the date that is 30 months after the date of enactment of
				the Department of the Interior Tribal Self-Governance Act of 2012.
								(b)Committee
								(1)MembershipA
				negotiated rulemaking committee established pursuant to section 565 of title 5,
				United States Code, to carry out this section shall have as its members only
				representatives of the Federal Government and tribal government.
								(2)Lead
				agencyAmong the Federal representatives described in paragraph
				(1), the Office of Self-Governance shall be the lead agency for the
				Department.
								(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and Indian
				tribes.
							(d)Effect
								(1)RepealThe
				Secretary may repeal any regulation that is inconsistent with this Act.
								(2)Conflicting
				provisionsSubject to section 202 of the Department of the
				Interior Tribal Self-Governance Act of 2012, this title shall supersede any
				conflicting provision of law (including any conflicting regulations).
								(3)Effectiveness
				without regard to regulationsThe lack of promulgated regulations
				on an issue shall not limit the effect or implementation of this title.
								415.Effect of
				circulars, policies, manuals, guidance, and rulesUnless expressly agreed to by a
				participating Indian tribe in a compact or funding agreement, the participating
				Indian tribe shall not be subject to any agency circular, policy, manual,
				guidance, or rule adopted by the Department, except for—
							(1)the eligibility
				provisions of section 105(g); and
							(2)regulations
				promulgated pursuant to section 414.
							416.AppealsExcept as provided in section 406(d), in any
				administrative action, appeal, or civil action for judicial review of any
				decision made by the Secretary under this title, the Secretary shall have the
				burden of proof of demonstrating by a preponderance of the evidence—
							(1)the validity of
				the grounds for the decision; and
							(2)the consistency of
				the decision with the requirements and policies of this title.
							417.Application of
				other provisionsSection 314
				of the Department of the Interior and Related Agencies Appropriations Act, 1991
				(Public Law 101–512; 104 Stat. 1959), shall apply to compacts and funding
				agreements entered into under this title.
						418.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				title.
						.
				202.Effect of
			 certain provisions
				(a)DefinitionsIn
			 this section:
					(1)Funding
			 agreementThe term funding agreement means a funding
			 agreement entered into under section 403 of the ISDEAA (25 U.S.C.
			 458cc).
					(2)ISDEAAThe
			 term ISDEAA means the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).
					(3)Non-BIA
			 programThe term non-BIA program means all or a
			 portion of a program, function, service, or activity that is administered by
			 any bureau, service, office, or agency of the Department of the Interior other
			 than through—
						(A)the Bureau of
			 Indian Affairs;
						(B)the Office of the
			 Assistant Secretary for Indian Affairs; or
						(C)the Office of the
			 Special Trustee for American Indians.
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(5)Self-determination
			 contractThe term self-determination contract means
			 a self-determination contract entered into under section 102 of the ISDEAA (25
			 U.S.C. 450f).
					(6)Tribal water
			 settlementThe term tribal water settlement means
			 any settlement, compact, or other agreement entered into by an Indian tribe and
			 the United States, or by an Indian tribe, the United States, and one or more
			 parties that—
						(A)settles or
			 quantifies any Federal reserved water rights or any claims relating to those
			 rights of the Indian tribe; and
						(B)has been
			 authorized by an Act of Congress.
						(b)Effect of
			 provisionsNothing in this Act (including this section) or any
			 amendment made by this Act (including section 414 of the ISDEAA (relating to
			 regulations), as added by section 201)—
					(1)modifies or
			 affects the meaning, application, or effect of—
						(A)section
			 102(a)(1)(E) of the ISDEAA (25 U.S.C. 450f(a)(1)(E)), as in effect on the day
			 before the date of enactment of this Act; or
						(B)paragraph (2) or
			 (3) of subsection (b) or subsection (c) of section 403 of the ISDEAA (25 U.S.C.
			 458cc), as in effect on the day before the date of enactment of this
			 Act;
						(2)increases,
			 limits, modifies, or otherwise affects any authority of the Secretary that the
			 Secretary held on the day before the date of enactment of this Act under
			 section 403(c) of the ISDEAA (25 U.S.C. 458cc(c));
					(3)authorizes the
			 inclusion of any non-BIA program in—
						(A)a
			 self-determination contract as a program under section 102(a)(1)(E) of the
			 ISDEAA (25 U.S.C. 450f(a)(1)(E)) if the inclusion of that non-BIA program in a
			 self-determination contract as a program under that section would not have been
			 authorized under the ISDEAA on the day before the date of enactment of this
			 Act;
						(B)a funding
			 agreement as a program under section 403(b)(2) of the ISDEAA (25 U.S.C.
			 458cc(b)(2)) if the inclusion of that non-BIA program in a funding agreement as
			 a program under that section would not have been authorized on the day before
			 the date of enactment of this Act; or
						(C)a funding
			 agreement as a program under section 403(c) of the ISDEAA (25 U.S.C. 458cc(c))
			 if the inclusion of that non-BIA program in a funding agreement as a program
			 under that section would not have been authorized under the ISDEAA on the day
			 before the date of enactment of this Act;
						(4)modifies or
			 otherwise affects the meaning, application, or effect of any provision of law
			 that—
						(A)is not contained
			 in the ISDEAA; and
						(B)expressly
			 authorizes or prohibits contracting or compacting under title I or title IV of
			 the ISDEAA with respect to a specific program or project that is identified or
			 otherwise referred to in that provision of law;
						(5)modifies or
			 otherwise affects the meaning, application, or effect of, or the performance
			 required of a party, or any payment or funding under—
						(A)a tribal water
			 settlement; or
						(B)any Act of
			 Congress approving, authorizing, or ratifying a tribal water settlement;
			 or
						(6)authorizes any
			 self-determination contract or funding agreement or approval of any
			 self-determination contract or funding agreement under the ISDEAA (as amended
			 by section 201) that would authorize an Indian tribe to plan, conduct,
			 consolidate, administer, or receive funding for any program, project, or
			 activity that is required, authorized, or funded by a tribal water settlement
			 or an Act of Congress approving, authorizing, or ratifying a tribal water
			 settlement in a manner that is inconsistent with the terms of that tribal water
			 settlement or that Act of Congress.
					
